           Case 1:20-cv-04163-VEC Document 31 Filed 12/08/20 Page 1 of 2
                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 -------------------------------------------------------------- X        DATE FILED: 12/8/2020
 SAKIA FLETCHER,                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-4163 (VEC)
 MEDGAR EVERS COLLEGE, CITY                                     :
 UNIVERSITY OF NEW YORK, RUDOLF                                 :     ORDER
 CREW, IN HIS CAPACITY AS PRESIDENT OF :
 MEDGAR EVERS COLLEGE, FELIX V.                                 :
 MATOS RODRIGUEZ, IN HIS CAPACITY AS :
 CHANCELLOR OF THE CITY UNIVERSITY :
 OF NEW YORK, ALEXIS MCLEAN,                                    :
 INDIVIDUALLY AND IN HER CAPACITY AS :
 DEAN OF MEDGAR EVERS COLLEGE,                                  :
 JOHNATHON P. HARDAWAY,                                         :
 INDIVIDUALLY AND IN HIS CAPACITY AS :
 CHIEF LEGAL OFFICER FOR MEDGAR                                 :
 EVERS COLLEGE AND COUNCILWOMAN                                 :
 LAURIE CUMBO,                                                  :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 8, 2020, the parties appeared for an initial pretrial conference

before the Court;

       IT IS HEREBY ORDERED that the Court will not issue a Case Management Plan until

after the parties have participated in a settlement conference on January 25, 2021. If the parties

are unable to settle at the January 25, 2021 settlement conference, the Court will schedule a new

conference, at which it will enter a Case Management Plan. The parties must update the Court

on the outcome of the January 25, 2021 settlement conference not later than February 1, 2021.

       IT IS FURTHER ORDERED that Plaintiff’s time to respond to Defendants’ pending

motions to dismiss is extended to February 1, 2021. Defendants’ time to reply is extended to

February 26, 2021.

       IT IS FURTHER ORDERED that Defendant Rudolph Crew’s time to respond to

Defendant Alexis McLean’s cross-claim is extended to February 8, 2021.
       Case 1:20-cv-04163-VEC Document 31 Filed 12/08/20 Page 2 of 2




SO ORDERED.
                                           ________________________
Date: December 8, 2020                        VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
